t c memo united_states tax_court keith r basham petitioner v commissioner of internal revenue respondent docket no filed date keith r basham pro_se donald fe edwards for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an addition_to_tax under sec_6654 in the amount of dollar_figure the issues for decision are whether the period of limitations prohibits the assessment and collection of the deficiency here in dispute if not whether petitioner received and failed to report certain income attributed to him in the notice_of_deficiency whether petitioner is entitled to claim certain deductions whether petitioner is liable for the sec_6651 addition_to_tax for failure_to_file a return for and whether petitioner is subject_to the addition_to_tax under sec_6654 for failure to pay estimated income_tax background some of the facts have been stipulated and are so found petitioner resided in little rock arkansas during all relevant periods including when the petition was filed in this case except for a brief period during or from through at least some portion of petitioner was employed as a salesperson for swink and company inc swink an investment banking firm swink was forced into bankruptcy sometime in and went out of business by the end of that year while employed by swink petitioner was compensated ona commission basis for the year petitioner received at least dollar_figure in compensation from swink as reflected on a form_w-2 issued to petitioner by swink apparently petitioner was required to reimburse swink for certain trading losses and customer bad_debts it is unclear whether the compensation reported on the form_w-2 is net of reimbursements petitioner made to swink for trading losses and customer bad_debts sometime in or petitioner discarded all records relating to that he might have kept respondent's information returns master_file transcript indicates that two payors issued information returns to petitioner for one from swink and the other from worthen bank and trust co the notice_of_deficiency upon which this case is based was issued and mailed to petitioner on date in that notice_of_deficiency adjustments to petitioner's income were made as though he did not file a federal_income_tax return for that year specifically respondent increased petitioner's income by the amount of compensation reported on the w-2 issued to petitioner by swink increased petitioner's income by dollar_figure attributable to a distribution from worthen bank and trust co allowed petitioner a personal_exemption deduction and allowed petitioner the standard_deduction applicable to a single individual also in the notice_of_deficiency respondent determined that the additions to tax under sec_665l1 a and are applicable discussion petitioner agrees that in he received compensation from swink in at least the amount reported on the form_w-2 issued to him by that company as reflected in the notice_of_deficiency he has no recollection of the dollar_figure distribution however he believes that it might have been from a sec_401 plan regardless petitioner contends that he filed a timely federal_income_tax return and reported his compensation from swink and any other income he might have received that year respondent on the other hand denies that a return was received from petitioner as a general_rule an income_tax assessment must be made within years after the return was filed see sec_6501 if a taxpayer fails to file a federal_income_tax return for any year as respondent contends petitioner failed to do for the period of limitations is in effect unlimited for that year if petitioner filed his federal_income_tax return as he claims the period of limitations for expired long before the notice_of_deficiency for that year was issued to him generally a document is considered filed with the internal_revenue_service when it is received by that agency see 241_us_73 the 'filing' of a return by a taxpayer is completed when the return reaches the collector's office 226_f2d_24 9th cir direct evidence of actual receipt of a document by the internal_revenue_service is not always necessary in order to effectuate its filing for example sec_7502 provides that if certain documents are sent by registered mail then such registration shall be prima facie evidence that the document was delivered to the agency officer or office to which it was addressed furthermore except in situations where we are constrained to do otherwise pursuant to 54_tc_742 affd 445_f2d_985 10th cir this court considers proof that a document was properly mailed to give rise to a presumption that the document was delivered to and received by the person to whom it was addressed even though the document was not sent by registered mail see 92_tc_793 affd 909_f2d_1155 8th cir accord 966_f2d_487 9th cir but see 71_f3d_1228 6th cir affg tcmemo_1994_229 909_f2d_148 6th cir 784_f2d_728 6th cir holding that the provisions of sec_7502 supersede and extinguish the common_law presumption of delivery the presumption of delivery is subject_to rebuttal by the addressee see 90_tc_947 petitioner testified that in date he sent his return by regular mail to respondent's memphis service_center which was appropriate for an individual living where petitioner did at that time he attributed his specific recollection of the event to swink's bankruptcy proceeding that occurred during according to petitioner he reported no federal_income_tax liability because of the extent of deductions for losses he incurred during that year and he made no claim_for_refund on the return petitioner explained that he prepared his return with the assistance of a friend petitioner further explained that he was unsure of whether he properly accounted for certain items on the return so he attached to the return a handwritten letter that identified his concerns petitioner did not produce a copy of his return at trial he explained that he discarded any copies of the return that might have existed along with all other documents and information relating to several years before he received the notice_of_deficiency in we are satisfied from petitioner's testimony that he mailed his federal_income_tax return as claimed there were no internal inconsistencies in his testimony and nothing in the record suggests that his description of the event is improbable petitioner did not specify the exact date in march that he mailed the return but even if mailed on the last day of that month it should have been delivered to respondent's memphis service_center in due course of the mails see 198_f2d_189 8th cir that being so we presume that petitioner's return was delivered to respondent prior to the date it was due to be filed see sec_6072 respondent has offered no evidence to rebut the presumption of delivery that results from petitioner's testimony we find therefore that petitioner timely filed his federal_income_tax return it follows that the assessment and collection of the deficiency here in dispute is barred because the notice_of_deficiency was not issued within the period prescribed by sec_6501 a to reflect the foregoing and the provisions of sec_7459 e decision will be entered for petitioner
